Timlin, T.
I concur in the result upon the ground that the act in question constitutes such a restriction upon the ordinary use of property and such an interference with the dominion of the owner over his property as to bring it within the inhibition of secs. 9 and 13, art. I, Const., as interpreted *116in Janesville v. Carpenter, 77 Wis. 288, 46 N. W. 128, and cases there cited. Consequently it could only "be justified as a valid exercise of the police power of the state. But I consider the act in question not a valid exercise of the police power, because committing to the discretion of the occupant of the lower berth the matter of compelling either the raising or the lowering of the upper berth negatives the idea that the law is based upon considerations of public health, peace, morals, or safety. So far as anything in the opinion of the court may be fairly understood to- imply that the regulation of sleeping-cars is not within the field of police power or to imply that this court has any power to declare void an act of the legislature which does not conflict with some express provision or reasonable implication of the constitution, and merely because the act is (1) in the opinion of the court unreasonable^ and (2) a police regulation, I desire to record my dissent therefrom